PER CURIAM.
Donnell Wilson appeals the summary denial of his motion for postconvietion relief. We reverse.
This is the second appeal in connection with Wilson’s motion. In Wilson v. State, 559 So.2d 733 (Fla. 2d DCA 1990), we reversed for further proceedings with regard to one issue. Wilson had alleged that he entered his plea of guilty with the understanding he would receive a sentence of no more than four and one-half years, without consecutive probation. In fact, he received twenty-seven years followed by thirty years’ probation.
After remand the trial judge again denied the motion. He attached a transcript from May 23, 1989, which indicates that Wilson was present in court when his case was discussed, including the possible penalty. Neither this exhibit nor those previously forwarded to this court conclusively refute Wilson’s claim that he was promised a certain sentence. Accordingly, we remand this case for further proceedings consistent with Florida Rule of Criminal Procedure 3.850. In the event an evidentiary hearing is deemed to be necessary, it is probably advisable for Wilson to be present. See Barr v. State, 548 So.2d 819 (Fla. 2d DCA 1989).
Reversed.
SCHOONOVER, C.J., and RYDER and ALTENBERND, JJ., concur.